As filed with the Securities and Exchange Commission on April 28, 2009 File Nos. 33-97598 and 811-09102 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 89 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.91 x (Check appropriate box or boxes) iShares, Inc. (Exact Name of Registrant as Specified in Charter) c/o State Street Bank& Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)597-2000 The Corporation Trust Company 300 E. Lombard Street Baltimore, MD 21202 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. JESSICA N. BENTLEY, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BARCLAYS GLOBAL INVESTORS, N.A. 787 SEVENTH AVENUE 1875 K STREET, N.W. 400 HOWARD STREET NEW YORK, N.Y. 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨Immediately upon filing pursuant to paragraph (b) xOn May 29, 2009 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment This Post-Effective Amendment No. 89 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying until May 29, 2009 the effectiveness of the registration statement for the iShares MSCI Emerging Markets Small Cap Index Fund (the “Fund”), filed in Post-Effective Amendment No. 48 on January 11, 2008, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Fund was delayed in Post-Effective Amendment No. 54 on March 25, 2008, in Post-Effective Amendment No. 59 on April 24, 2008, in Post-Effective Amendment No. 60 on May 23, 2008, in Post-Effective Amendment No. 61 on June 13, 2008, in Post-Effective Amendment No. 63 on June 20, 2008, in Post-Effective Amendment No. 66 on June 26, 2008, in Post-Effective Amendment No. 68 on July 7, 2008, in Post-Effective Amendment No. 70 on August 5, 2008, Post-Effective Amendment No. 72 on September 3, 2008, in Post-Effective Amendment No. 74 on October 2, 2008, in Post-Effective Amendment No. 76 on October 31, 2008, in Post-Effective Amendment No. 78 on November 26, 2008, in Post-Effective Amendment No. 81 on December 30, 2008, in Post-Effective Amendment No. 83 on January 29, 2009, in Post-Effective Amendment No. 85 on February 27, 2009 and in Post-Effective Amendment No. 87 on March 30, 2009, each pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act. This Post-Effective Amendment No. 89 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 48. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 89 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 28th of April 2009. By: Michael A. Latham* President Date: April 28, 2009 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 89 to the Registration Statement has been signed below by the following persons in the capacity and on the dates indicated. By: Lee T. Kranefuss* Director Date: April 28, 2009 John E. Martinez* Director Date: April 28, 2009 George G. C. Parker* Director Date: April 28, 2009 Cecilia H. Herbert* Director Date: April 28, 2009 Charles A. Hurty* Director Date: April 28, 2009 John E. Kerrigan* Director Date: April 28, 2009 Robert H. Silver* Director Date: April 28, 2009 Darrell Duffie** Director Date: April 28, 2009 Michael Latham* President Date: April 28, 2009 /s/Jack Gee Jack Gee Treasurer Date: April 28, 2009 *, **By: /s/ Geoffrey D. Flynn Geoffrey D. Flynn Attorney in fact Date: April 28, 2009 * Powers of Attorney, each dated September 18, 2007, for Michael A. Latham, Lee T. Kranefuss, John E. Martinez, George G.C. Parker, Cecilia H. Herbert, Charles A. Hurty, John E. Kerrigan, and Robert H. Silver are incorporated by reference to Post-Effective Amendment No. 42. ** Power of Attorney, dated June 19, 2008, for Darrell Duffie is incorporated herein by reference to Post-Effective Amendment No. 79, filed December 23, 2008.
